Title: To George Washington from Lewis Nicola, 24 May 1782
From: Nicola, Lewis
To: Washington, George


                        
                            Sr
                            Fishkill 24 May 1782
                        
                        Greatly oppressed in mind & distressed at having been the means of giving your Excellency one moments
                            uneasiness, I find myself under the necessity of relying on your goodness to pardon my further troubling you by
                            endeavouring, if possible, to remove every unfavourable impression that lies in your breast to my prejudice. Alway anxious
                            to stand fair in the opinion of good men the idea of your thinking me capable of acting or abetting any villainy must make
                            me very unhappy.
                        I solemnly assure your Excellency I have neither been the broacher, or in any shape the encourager of the
                            design not to separate at the peace ’till all grievances are redressed, but have often heard it mentioned either directly
                            or by hints.
                        From sundry resolves of Congress favourable to the army, but which that Honbe Body has not been able to
                            execute, persons who only see what swims on the surface have laid the blame at their door & therefore lost all
                            confidence in promises, how far this bad impression may affect the larger part of the army I cannot say, but should it
                            operate considerably at the conclusion of the war, it may be expected that all obligations shall be immediately
                            discharged, the possibility of which I much doubt, therefore I took the liberty of mentioning what I thought would be a
                            compromise, bidding fair to be satisfactory to one side and not disadvantageous to the other.
                        Deprived by misfortunes of that patrimony I was born to, and, with a numerous family, depending entirely on
                            my military appointments, when these have failed the tender feelings of a husband and father, seeing his family often
                            destitute of the common necessaries of life, have pierced my soul, these feelings often repeated & fraught with
                            anxiety for the future may have sowered my mind & warped my judgment, but in the most sacred manner I protest that
                            had I influence & abilities equal to the task, the idea of occasioning any commotions in a country I lived in
                            would be daggers in my breast, and I should think myself accountable at the grand tribunal for all the mischiefs that
                            might ensue. Was it my fate to live under a government I thought unsupportable I would look on retiring to some other as
                            the only justifiable means I could pursue.
                        As to my opinion on different forms of government, if it be erroneous, I assure you the fault is owing to a
                            defect in judgment not a willful shutting my eyes to the light of reason.
                        However wrong the sentiments I have disclosed to your Excellency may be, they cannot have done any mischief,
                            as they have always remained locked up in my breast.
                        My mind was so disturbed at the perusal of your Excellencies letter that I do not well know what answer I
                            returned, if there was anything improper in it I must trust to your humanity for pardon, & request you will
                            believe me with unfeigned respect. Sr Your Excellencies Most obedt Servant
                        
                            Lewis Nicola Col. Inv.

                        
                    